IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT JACKSON

                            FEBRUARY 1998 SESSION           FILED
                                                            February 24, 1998

                                                           Cecil Crowson, Jr.
                                                            Appellate C ourt Clerk
JEFFERY A. CASEY,               )
                                )     No. 02-C-01-9701-CC-00015
      APPELLANT,                )
                                )     Decatur County
v.                              )
                                )     Julian P. Guinn, Judge
STATE OF TENNESSEE,             )
                                )     (Post-Conviction Relief)
      APPELLEE.                 )




FOR THE APPELLANT:                    FOR THE APPELLEE:

Pamela J. Drewery                     John Knox Walkup
1008 West Forest                      Attorney General & Reporter
Jackson, TN 38301                     425 Fifth Avenue, North
                                      Nashville, TN 37243-0493

                                      Georgia B. Felner
                                      Counsel for the State
                                      425 Fifth Avenue, North
                                      Nashville, TN 37243-0493




OPINION FILED: __________________________________



AFFIRMED PURSUANT TO RULE 20


Joe B. Jones, Presiding Judge
                                       OPINION

       This case represents an appeal from the dismissal of the petitioner’s petition for

post-conviction relief. On March 8, 1984, the petitioner was convicted on two counts of first

degree murder and received two concurrent life sentences. This court affirmed the

convictions and sentences on appeal, State v. Casey, No. 1 (Tenn. Crim. App., Jackson,

March 27, 1985), and the supreme court denied application for permission to appeal on

June 3, 1985. On May 9, 1996, the petitioner filed a petition for post-conviction relief

alleging ineffective assistance of counsel, improper jury instructions, the denial of his right

to testify on his own behalf, and the denial of a fair and impartial trial. Finding that the

statute of limitations had expired, the trial court dismissed the petition without a hearing.

       Pursuant to T.C.A. § 40-30-202(a), 1 a person in custody under a sentence of a court

of this state must petition for post-conviction relief within one year of the date of the final

action of the highest state appellate court to which an appeal is taken or, if no appeal is

taken, within one year of the date on which judgment became final. The Post-Conviction

Procedure Act provides several limited exceptions to the one-year statute of limitations;

however, none of them are applicable to the present case. See § 40-30-202(b). The

petition in this case was filed well beyond the applicable statute of limitations and is,

therefore, untimely.2 Accordingly, the post-conviction court properly dismissed the petition

without an evidentiary hearing. T.C.A. § 40-30-206(b).

       Contrary to the petitioner’s claim, the 1995 Post-Conviction Procedure Act did not

create a one year window in which previously barred claims could be raised. Carter v.

State, 952 S.W.2d 417 (Tenn. 1997). The petitioner also claims that the statute of

limitations should not apply in his case because he is suffering from a mental disability.

The petitioner, however, has failed to document this claim or support his argument with

citation to relevant authorities. Accordingly, this issue is waived. Rule 10, Rules of the

Court of Criminal Appeals. See also Workman v. State, 868 S.W.2d 705, 711 (Tenn. Crim.



       1
        The petition in this case was filed on May 9, 1996, and is therefore governed by the
provisions of the 1995 Post-Conviction Procedure Act. See Compiler’s Notes, T.C.A. § 40-
30-201 (1997).
       2
         The petition would also be barred under the previous three-year statute of
limitations. See T.C.A. § 40-30-102 (1990) (repealed); Passarella v. State, 891 S.W.2d
619 (Tenn. Crim. App.), per. app. denied (Tenn. 1994).
App.), per. app. denied (Tenn. 1993) (“petitioner not entitled to an evidentiary hearing when

a ground, couched in conclusory language, is not supported by a factual allegation”).

       For the reasons stated above, we conclude that the trial court did not err in

dismissing the petitioner’s petition for post-conviction relief. Accordingly, it is hereby

ordered that the judgment of the trial court is affirmed in accordance with Rule 20, Rules

of the Court of Criminal Appeals.




                                          ________________________________________
                                              JOE B. JONES, PRESIDING JUDGE


CONCUR:



___________________________________
      JOHN H. PEAY, JUDGE



___________________________________
   THOMAS T. WOODALL, JUDGE